Citation Nr: 1436673	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  12-34 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased initial rating for right shoulder impingement syndrome.

2.  Entitlement to an increased initial rating for degenerative disc disease of the thoracolumbar spine.

3.  Entitlement to an increased initial rating for left shoulder impingement syndrome.

4.  Entitlement to an increased initial rating for left hip trochanteric bursitis.

5.  Entitlement to an increased initial rating for right hip trochanteric bursitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1989 to September 1989, June 1990 to August 1990, and December 1991 to August 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 and October 2012 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

In July 2014, prior to the promulgation of a decision in the appeal, the Veteran notified that Board that he wished to withdraw his appeal as to all issues, which included increased initial ratings for right shoulder impingement syndrome, degenerative disc disease of the thoracolumbar spine, left shoulder impingement syndrome, left hip trochanteric bursitis, right hip trochanteric bursitis.


CONCLUSION OF LAW

The criteria for withdrawal of appeal as to the issues of entitlement to increased initial ratings for right shoulder impingement syndrome, degenerative disc disease of the thoracolumbar spine, left shoulder impingement syndrome, left hip trochanteric bursitis, right hip trochanteric bursitis, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1). 

In the present case, the Veteran has perfected an appeal as to the issues of entitlement to increased initial ratings for his right shoulder impingement syndrome, degenerative disc disease of the thoracolumbar spine, left shoulder impingement syndrome, left hip trochanteric bursitis, right hip trochanteric bursitis.  However, in June 2014, VA received a written statement from the Veteran indicating that he was satisfied with his appeal and wished to withdraw his appeal pertaining to all issues.  As the pertinent criteria for withdrawal are satisfied, there remain no allegations of errors of fact or law for appellate consideration.  The Board consequently does not have jurisdiction to review   the appeal with respect to those issues, and the appeal is dismissed.





	(CONTINUED ON NEXT PAGE)




ORDER

The appeal as to the issue of entitlement to an increased initial rating for right shoulder impingement syndrome is dismissed.

The appeal as to the issue of entitlement to an increased initial rating for degenerative disc disease of the thoracolumbar spine is dismissed.

The appeal as to the issue of entitlement to an increased initial rating for left shoulder impingement syndrome is dismissed.

The appeal as to the issue of entitlement to an increased initial rating left hip trochanteric bursitis is dismissed.

The appeal as to the issue of entitlement to an increased initial rating for right hip trochanteric bursitis is dismissed.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


